Hurt, Judge.
This is a conviction for aggravated assault. The cause was tried by the judge without a jury, and a fine of twenty-five dollars was imposed.
The circumstance relied upon to show that the assault was aggravated was that a serious bodily injury was inflicted upon the person assaulted. The evidence shows that defendant during the fight bit off a small portion of the prosecuting witness’s ear. The injured member was exhibited for the court’s inspection, and showed that a small portion of it had been bitten off. Another witness says that ££ Wilson had a piece bitten out of the rim of his ear.” The question presented is, was there shown such ‘‘serious bodily injury” as is contemplated by subdivision 7, Article 496, Penal Code?
By the term “serious bodily injury” is meant such an injury as gives rise to apprehension,—an injury which is attended with danger. (Webster’s Dictionarjr.) We are of the opinion that the evidence fails to show such an injury.
The judgment is reversed and the cause remanded.

Reversed and remanded.